Citation Nr: 0610251	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971 and from June 1975 to June 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied secondary 
service connection for a left knee disability.  The Board 
remanded the case in March 2004 with instructions that the RO 
schedule the veteran for a hearing.  In June 2004, the 
veteran testified at a hearing held before the undersigned 
Veterans Law Judge.  A transcript of that hearing is now part 
of the record.  The case was again remanded by the Board to 
the RO in December 2004.  

In a February 2005 rating decision, service connection was 
granted for diabetes mellitus, Type II, and a 10 percent 
rating was assigned effective August 20, 2004.  The veteran 
has initiated an appeal as to the assigned rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran's claim of service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disability, has been denied on the basis that the 
veteran does not have a left knee disorder.  In February 
2006, evidence was received at the Board which consisted of 
an October 2005 magnetic resonance imaging (MRI) report which 
showed that the veteran had a focal area of Grade IV 
chondrosis within the central trochlea.  In addition, also 
submitted was an October 2005 medical referral showing that 
the veteran was scheduled for left knee arthroscopic surgery 
on November 2, 2005, at "UPMC" South Side for the 
chondrosis of the trochlear groove of the left femur.  

In light of the foregoing, the Board finds that the November 
2, 2005 surgical report should be obtained.  When reference 
is made to pertinent medical records, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  

Thereafter, the veteran should be afforded a VA examination 
to determine if he has a left knee disability which is 
proximately due to or the result of his postoperative right 
chondromalacia patella or was aggravated by the right knee 
disability.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The veteran was sent a VCAA letter, but it did not address 
secondary service connection.  Accordingly, the agency of 
original jurisdiction (AOJ) should undertake the appropriate 
actions to ensure that the directives of VCAA have been 
followed as to the issues remaining on appeal. 

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U. S. 
Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As this case is being remanded, the 
veteran should be notified in the VCAA notice of directives 
regarding a disability rating and an effective date for the 
award of benefits that will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  

As noted in the introductory portion of this decision, in a 
February 2005 rating decision, service connection was granted 
for diabetes mellitus, Type II, and a 10 percent rating was 
assigned effective August 20, 2004.  The veteran has 
initiated an appeal as to the assigned rating.  As such, a 
statement of the case must be issued.  The failure to issue a 
statement of the case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).


Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim including for secondary service 
connection; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice should include an explanation 
as to the information or evidence needed to 
establish a disability rating and effective 
date for the claims(s) on appeal, as outlined 
by the Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  Obtain and associate with the claims 
file a copy of the November 2, 2005, 
surgical report for arthroscopic surgery 
on the veteran's left knee from "UPMC" 
South Side for the chondrosis of the 
trochlear groove of the left femur.

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to the examiner 
and the examiner should indicate in 
his/her report whether or not the claims 
file was reviewed.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should opine 
if it is at least as likely as not that 
the veteran's left knee disorder is (a) 
causally or etiologically related to the 
veteran's service-connected right knee 
disability that includes postoperative 
right chondromalacia patella as well as 
degenerative joint disease of the right 
knee; or (b) has been aggravated by the 
right knee disability.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
impairment resulting from the 
aggravation.  A rationale for any opinion 
expressed should be provided.

4.  The AMC should then readjudicate the 
claim of service connection for a left knee 
disorder to include as secondary to the 
veteran's service-connected right knee 
disability in light of all of the evidence of 
record.  If the issue remains denied, the 
veteran should be provided with a 
supplemental statement of the case as to the 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

5.  The veteran should be sent a statement of 
the case as to the issue of an initial rating 
in excess of 10 percent for diabetes 
mellitus, Type II, in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30. If the veteran perfects his appeal by 
submitting a timely and adequate substantive 
appeal on this issue, then the RO should 
return the claim to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


